365 F.2d 833
David WOLCOTT, Plaintiff-Appellant,v.Waldo HUTCHINS, Jr., individually and as Executor of, andTrustee under, the Last Wills and Testaments of Augustus S.Hutchins and Mary Johnson Hutchins, Deceased, Chemical Bank& Trust Company and William J. Fagan, as Executors of, andTrustees under the Last Will and Testament of ElizabethWolcott Hamilton (Jaeger), Deceased, Elizabeth Boswell andLyman B. Lewis, as Executors of, and Trustees under, theLast Will and Testament of Margaret J. Hutchins, Deceased,Defendants-Appellees.
No. 4, Docket 30210.
United States Court of Appeals Second Circuit.
Argued Sept. 20, 1966.Decided Sept. 20, 1966.

Robert E. Connolley, New York City, for appellant.
Samuel A. Berger, New York City (Rein, Mound & Cotton, and Irving Smith, Jr., New York City, on the brief), for Waldo Hutchins, Jr., appellee.
Arthur E. Sullivan, Lark & Sullivan, New York City, on the brief for Chemical Bank New York Trust Co., and William J. Fagan, as Executors of and Trustees Under Last Will of Elizabeth Wolcott Hamilton Jaeger, deceased.
Lyman B. Lewis, Geneva, N.Y., on the brief for Lyman B. Lewis, as Executor of and as Trustee under Last Will and Testament of Margaret J. Hutchins, deceased, pro se, and for Elizabeth Boswell as Executor of and as Trustee under Last Will and Testament of Margaret J. Hutchins, deceased.
Before LUMBARD, Chief Judge, and WATERMAN and ANDERSON, Circuit judges.
PER CURIAM:


1
We affirm in open court the order of the District Court for the Southern District of New York which granted summary judgment to the defendants, dismissing the complaint, on the grounds of res judicata and collateral estoppel arising from the determination by the New York courts of the validity of the release executed by plaintiff, for the reasons set forth in Judge Bonsal's opinion, reported at 245 F. Supp. 578.